DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/3/22 has been entered. Claims 1, 3, 4, and 9 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b rejection set forth in the Non-Final Office Action mailed 2/8/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009056508) in view of Nakamura (US 20030057256) and in further view of Nomaru (US 5155690), Nishimoto (JP 07266210), and Kojima (CN 105075034) with references made to attached machine translations.
Regarding claim 1, Mori teaches a roof laser brazing system comprising a brazing assembly mounted on at least one brazing robot in the side home position jig side  ([0025] robots 7A and7B, on both sides of a roof panel, for performing brazing) and the brazing assembly being configured to braze bonding portions between the opposite side panels ([0025] brazing from the front end portion 1a and the other roof side portion 1c) and the roof panel using a laser as a heat source ([0020] laser processing head 6) but is silent on  the opposite side panels, comprising: a side home position jig installed at each of opposite sides of a transferring path of the body in a brazing section set along the transferring path of the body, the side home position jig being configured to restrict the opposite side panels of the body; a roof-pressing jig, detachably mounted on a handling robot that is docked to the side home position jig, and that home-positions and presses the roof-pressing jig being configured to home-position and press on the opposite side panels and the gap measurement unit mounted on the brazing assembly and including a profile sensor, the profile sensor being configured to scan matching portions between the opposite side panels and opposite side panels that are pressed by the roof-pressing  jig and to measure matching gaps of the matching portions matching portions.
Nakamura teaches A roof laser brazing system which laser-brazes a roof panel to opposite side panels based on a body including the opposite side panels ([0085] a pair of frames 31), comprising: a side home position jig (Fig. 10 [0027] front body side upper section locator jig 10 and a rear body side upper section locator jig 11) installed at each of opposite sides of a transferring path of the body in a brazing section set along the transferring path of the body (Fig. 14 upper section locator jig 10 and upper section locator jig 11 shown at opposite ends) the side home position jig being configured to restrict the opposite side panels of the body ([0096] jig body having a front auxiliary frame 48, with a clamp device 18); a roof-pressing jig ([96] Fig. 17 front auxiliary frame 48, clamps to roof),  detachably mounted on a handling robot ([0094] removably carries rear body Side upper Section locator jig 11)that is docked to the side home position jig (Fig. 17 upper section locator jig 11 having a front auxiliary frame 48), and that home-positions and presses the roof-pressing jig being configured to home-position and press on the opposite side panels ([0154] operating position Q1, position for the upper section locator jig 10, clamp device 18 for pressing).
Mori and Nakamura considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Nakamura to include a side home positioning jig that restricts the side panels of the body in order to prevent complicated jig arrangements outside a body by using jigs that are independent of each (Nakamura [0004]). It would have been obvious to have a roof pressing jig that is detachably mounted on a robot that home positions on the side panels in order to clamp the upper section of the body for relative positioning of the upper section of the body and roof rails (Nakamura [0096]).
Nomauru teaches the gap measurement unit mounted on the brazing assembly (Col. 4 lines 3-5, position measuring unit 15) and including a profile sensor (Col. 4 lines 3-5, position measuring unit 15 employs a number of distance sensors).
Mori, Nakamura, and Nomaru are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori and Nakamura to incorporate the teachings of Nomaru to include a gap measurement unit and profile sensor that measures gaps of matching portions in order to correctly place parts to be welded and detect incorrectly placed components (Nomaru Col. 2 lines 27-35).
Kojima teaches the profile sensor being configured to scan matching portions between the opposite side panels and opposite side panels that are pressed by the roof-pressing  jig ([0183] camera 411-413, scan the abutting parts) and to measure matching gaps of the matching portions matching portions ([0206] gap detection unit 435 determining gap based on camera images, [0227] measuring gap size).
Mori, Nakamura, Nomaru, and Kojima are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori, Nakamura, and Nomaru to incorporate the teachings of Kojima to have a profile that scans matching portions and measures the gap between them in order to suppress defective difference of the product (Kojima [0227]).
Nishimoto teaches and a grinding assembly mounted on at least one grinding robot in a grinding section set along the transferring path of the body ([0002] FIG. 2, as a robot 04 for grinding a brazing bead) , the grinding assembly being configure to grind brazing beads of the bonding portions between the opposite side panels and the roof panel ([0002] for grinding a brazing bead 01a of a work (body) 01).
Mori, Nakamura, Nomaru, Kojima, and Nishimoto are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori, Nakamura, and Nomaru to incorporate the teachings of Nishimoto to have a grinding robot for grinding brazing beads to achieve a constant height for the brazed breads, improving the stability of grinding (Nishimoto [0010]).
Regarding claim 9, Mori, Nakamura, Nomaru, Nishimoto and Kojima teach the roof laser brazing system of claim 1, and Mori teach wherein the brazing assembly includes: a brazing bracket mounted on the at least one brazing robot ([0035] upper bracket 21 for laser machining head 6 shown on robot 7 in Fig. 3); a laser head installed at the brazing bracket and that irradiates a laser beam to the bonding portions between the opposite side panels ([0025] brazing from the front end portion 1a and the other roof side portion 1c) and the roof panel using a laser as a heat source ([0020] laser processing head 6), and the roof panel and a wire feeder provided in the brazing bracket ([0021] wire supply nozzle 12, in upper bracket 21 Fig. 8) and that supplies a filler wire to a focus position of the laser beam ([0021] wire supply nozzle for supplying brazing filler metal wire toward a brazing position).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori, Nakamura, Nomaru, Kojima, and Nishimoto in further view of Lee (KR 200347102).
Regarding claim 3, Mori, Nakamura, Nomaru, and Nishimoto teach the roof laser brazing system of claim 1 and Mori teaches wherein an operating cylinder is fixedly installed at the brazing bracket ([0033] pivot shaft 14, attached to laser machining head 16, attached to the upper bracket Fig.8)  and an operating rod of the operating cylinder ([0033] Fig. 8 arm 13 attached to pivot shaft 14)but are silent on a sensor bracket to which the profile sensor is fixed connected to an operating rod.
However, Lee teaches a sensor bracket to which the profile sensor is fixed connected to an operating rod ([0083] sensor 19 installed on sensor bracket 9 attached to guide bar 14, Fig. 6).
Mori, Nakamura, Nomaru, Nishimoto and Lee are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori, Nakamura, Nomaru, and Nishimoto to incorporate the teachings of Lee to provide a sensor bracket attached to an operating rod in order to attach the sensor and sensor bracket to a rotary arm of the system for assisting with transporting and rotating during the welding process (Lee [0076]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori, Nakamura, Nomaru, Kojima, and Nishimoto in further view of Sakai (US 7505504).
Regarding claim 4, Mori, Nakamura, Nomaru, Nishimoto and Lee teach the roof laser brazing system of claim 3, but are silent on wherein the sensor bracket includes an air blower jetting air and an air jet passage connected to the air blower, and the air is jetted in a direction perpendicular to an irradiation direction of the laser beam through the air jet passage.
However, Sakai teaches the sensor bracket includes an air blower jetting air (Col. 5 lines 9-11 when secondary air A2 is fed in through the secondary air inlet 19 for jetting air, secondary air delivery means), and an air jet passage connected to the air blower (Col. 5 lines 5-9, nozzle section 13) and the air is jetted in a direction perpendicular to an irradiation direction of the laser beam through the air jet passage (Col. 2 lines 65-67 jetting air in a horizontal direction).
Mori, Nakamura, Nomaru, Nishimoto, Lee and Sakai are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori, Nakamura, Nomaru, Nishimoto, and Lee to incorporate the teachings of Sakai to have an air blower jetting air through an air jet passage perpendicular to the laser beam in order to reject floating matters that are blown up from laser processing (Col. 3 lines 28-35).

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments towards the amended claim 1 has been overcome by the newly cited reference Kojima (CN 105075034).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        7/1/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761